NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10309

                Plaintiff-Appellee,             D.C. No. 2:08-cr-00283-JCM

 v.
                                                MEMORANDUM*
FRED JAMES NIX, a.k.a. June P,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Robert C. Jones, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Fred James Nix appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      As the government concedes, the district court plainly erred by failing to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
address Nix personally to ask if he wanted to speak before sentencing. See Fed. R.

Crim. P. 32.1(b)(2)(E); United States v. Daniels, 760 F.3d 920, 925-26 (9th Cir.

2014). Accordingly, we vacate and remand for resentencing. See Daniels, 760
F.3d at 926.

      Nix also argues that the district court failed to calculate the applicable

Guidelines range, relied on clearly erroneous facts regarding his dangerousness,

wrongly ordered him shackled during the revocation hearing, violated his due

process rights by relying on unproven, dismissed allegations, and imposed a

substantively unreasonable sentence. We need not resolve these claims in light of

our decision to remand for resentencing. However, considering Nix’s allegations

and the record as a whole, we agree with Nix that his case should be remanded to a

different district judge on remand. See United States v. Quach, 302 F.3d 1096,

1103-04 (9th Cir. 2002) (ordering reassignment to preserve the appearance of

justice). Accordingly, on remand, this case shall be reassigned to a different

district judge within the District of Nevada.

      On September 28, 2017, at Docket Entry No. 7, appellant filed a notice of

intent to file previously sealed documents publicly pursuant to Interim Ninth

Circuit Rule 27-13(f), and submitted volume III of the excerpts of record

                                          2                                        17-10309
provisionally under seal. No other party has filed a motion to file or maintain these

documents under seal. Therefore, the Clerk is directed to unseal the notice and

volume III of the excerpts of record, and to file publicly the opening brief and

volumes I through III of the excerpts of record.

      VACATED and REMANDED.




                                          3                                   17-10309